 Case 3:18-cr-30181-NJR Document 50 Filed 05/19/21 Page 1 of 3 Page ID #139


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                             Case No. 3:18-CR-30181-NJR-1

 DEONTREZ DUNCAN,

            Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a pro se Motion for Compassionate Release under the

First Step Act filed by Defendant Deontrez Duncan. (Doc. 43). The Government has

moved to dismiss Duncan’s motion. (Doc. 48). For the following reasons, the

Government’s motion to dismiss is granted, and Duncan’s motion for compassionate

release is denied.

                                      BACKGROUND

       On September 17, 2019, Duncan pleaded guilty to a two-count indictment charging

him with distribution of cocaine. (Doc. 23). As part of his plea agreement, Duncan waived

the following rights:

        5.    Defendant is aware that Title 18, Title 28, and other provisions of the
       United States Code afford every defendant limited rights to contest a
       conviction and/or sentence through appeal or collateral attack. However,
       in exchange for the recommendations and concessions made by the United
       States in this Plea Agreement, Defendant knowingly and voluntarily
       waives the right to seek modification of, or contest any aspect of, the
       conviction or sentence in any type of proceeding, including the manner in
       which the sentence was determined or imposed, that could be contested
       under Title 18 or Title 28, or under any other provision of federal law.
       Defendant’s waiver of the right to appeal or bring collateral attacks includes
       contesting: 1) the constitutionality of the statute(s) to which Defendant is

                                        Page 1 of 3
 Case 3:18-cr-30181-NJR Document 50 Filed 05/19/21 Page 2 of 3 Page ID #140


        pleading guilty or under which Defendant is sentenced; and 2) that the
        conduct to which Defendant has admitted does not fall within the scope of
        such statute(s).

(Id. at pp. 8-9).

        On December 22, 2020, Duncan filed a motion, which the Court construed as a

motion for compassionate release, stating that he tested positive for COVID-19 and

asking the Court to appoint him an attorney. (Doc. 43). On February 16, 2021, the Court

referred Duncan’s motion to the Federal Public Defender, which entered its appearance

on behalf of Duncan on February 23, 2021. (Docs. 46, 47). The following day, the

Government filed a motion to dismiss Duncan’s motion for compassionate release due to

the waiver contained in Duncan’s plea agreement. (Doc. 48). No response to the motion

to dismiss was filed.

        In United States v. Bridgewater, 995 F.3d 591 (7th Cir. 2021), the Seventh Circuit

Court of Appeals addressed the enforceability of an appellate waiver in a plea agreement

as it pertains to motions for compassionate release. In that case, the Court held that a

waiver containing the same language at issue here expressly and unambiguously

extended to any attempt to seek compassionate release. Id. The defendant had waived the

right to seek modification of any aspect of his sentence, and compassionate release under

18 U.S.C. § 3582(C)(1)(A) is “clearly a form of sentence modification.” Id. Furthermore,

the defendant waived his right to seek modification of his sentence in 2019, after the First

Step Act gave inmates the right to seek modification without the support of the Bureau

of Prisons. Id. “In other words, this type of modification proceeding was known and

available when Bridgewater agreed not to use it.” Id.

        Importantly, the Court additionally found that the COVID-19 pandemic does not


                                        Page 2 of 3
 Case 3:18-cr-30181-NJR Document 50 Filed 05/19/21 Page 3 of 3 Page ID #141


render a defendant’s earlier waiver unknowing or involuntary. Id. “At worst, [the

defendant] did not fully appreciate that he might wish to change his mind later. . . . Yet,

such is the risk with plea-bargaining and waiver.” Id. (quoting United States v. Alcala, 678

F.3d 574, 580 (7th Cir. 2012)); see also United States v. McGraw, 571 F.3d 624, 630–31 (7th

Cir. 2009) (quoting United States v. Bownes, 405 F.3d 634, 636 (7th Cir. 2005) (“In a contract

(and equally in a plea agreement) one binds oneself to do something that someone else

wants, in exchange for some benefit to oneself. By binding oneself one assumes the risk

of future changes in circumstances in light of which one’s bargain may prove to have

been a bad one. That is the risk inherent in all contracts.”)).

       The Bridgewater decision thus forecloses Duncan’s attempt to seek compassionate

release. The language of his plea agreement clearly extends to any attempt to “modify”

his sentence in any type of proceeding. Moreover, he signed his plea agreement in

September 2019, well after the First Step Act was enacted. Thus, the ability to modify his

sentence through a compassionate release motion was known and available to Duncan

when he waived it, and the COVID-19 pandemic does not render that waiver unknowing

or involuntary.

                                        CONCLUSION

       For these reasons, the Government’s Motion to Dismiss (Doc. 48) is GRANTED,

and Duncan’s Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)

(Doc. 43) is DENIED.

       IT IS SO ORDERED.

       DATED: May 19, 2021
                                                  _____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge

                                         Page 3 of 3
